UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6207



PAUL SCINTO, SR.,

                                             Plaintiff - Appellant,

          versus


EDWARD GLENN PRESTON; RALPH MELTON, JR., FRANK
POLUMBO;   BRIAN   LEMAY;   ERIC   WING;   E&J
AUTOMOTIVE, et al; THE CITY OF NEW BERN, NORTH
CAROLINA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:03-cv-00178-H)


Submitted:   June 27, 2007                  Decided:   July 13, 2007


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Scinto, Sr., Appellant Pro Se. James Carlton Thornton, Sarah
Lynne Ford, PARKER, POE, ADAMS & BERNSTEIN, LLP, Raleigh, North
Carolina; Gary Hamilton Clemmons, CHESNUTT, CLEMMONS & PEACOCK, PA,
New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Paul Scinto, Sr., seeks to appeal the district court’s

orders dismissing certain defendants in his 42 U.S.C. § 1983 (2000)

claim and denying his motion for reconsideration.           This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).     The orders Scinto seeks to appeal

are neither final orders nor appealable interlocutory or collateral

orders.       Accordingly,   we   dismiss   the    appeal   for   lack   of

jurisdiction.     We deny Defendants’ motion to stay and Scinto’s

motions to consolidate and to strike.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED




                                  - 2 -